Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex-Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-18 directed to inventions non-elected without traverse.  Accordingly, claims 8-18 are withdrawn as being drawn to a nonelected invention.  In order to pass to allowance, please cancel claims 8-18 in written response.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0077 recites the term “senor”, perhaps Applicant means “sensor”?
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record Henderson et al. (US 7252432) teaches a device for determining a temperature or a temperature-dependent value usable for determining the temperature, the device comprising: 
an interface (A/D converter) (414) configured for obtaining at least one measurement signal from a temperature sensor (temperature sensor) (406), wherein in a first time interval the at least one measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode (diode) (402) of the temperature sensor and a second temperature-dependent voltage at a second diode (diode) (403) of the temperature sensor (temperature sensor) (406) (see Figure 4 and column 6, line 55 through column 7, line 6).
However Henderson does not explicitly teach wherein in a second time interval the at least one measurement signal comprises information about a measurement value of a temperature-dependent voltage at a temperature-dependent electrical component of the temperature sensor for: determining at least one first calibration measurement value at a first calibration temperature and a second calibration 
Therefore Henderson alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of and a calculation circuit configured for: determining at least one first calibration measurement value at a first calibration temperature and a second calibration measurement value at a second calibration temperature in the first time interval on the basis of the information about the temperature-dependent voltage difference, determining at least one first calibration voltage value at the temperature-dependent electrical component at the first calibration temperature and a second calibration voltage value at the temperature-dependent electrical component at the second calibration temperature in the first time interval, and determining the temperature or the temperature-dependent value usable for determining the temperature in the second time interval on the basis of the information about the measurement value of the temperature-dependent voltage at the temperature-dependent electrical component and on the basis of at least the first calibration voltage value or the second calibration voltage value of independent claim 1 when combined with the limitations of a device for determining a temperature or a temperature-dependent value usable for determining the temperature, the device comprising: an interface configured for obtaining at least one measurement signal from a temperature sensor, wherein in a first time interval the at least one measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode of the temperature sensor and a second temperature-dependent voltage at a second diode of the temperature sensor, and wherein in a second time interval the at least one measurement signal comprises information about a measurement value of a temperature-dependent voltage at a temperature-
Hence the prior art of record fails to teach the invention as set forth in claims 1-7. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 19, Henderson et al. (US 7252432) teaches a method for determining a temperature or a temperature-dependent value usable for determining the temperature, the method comprising: 
obtaining a first measurement signal from a temperature sensor (temperature sensor) (406), wherein in a first time interval the first measurement signal comprises information about a temperature-dependent voltage difference between a first temperature-dependent voltage at a first diode (diode) (402) of the temperature sensor and a second temperature-dependent voltage at a second diode (diode) (403) of the temperature sensor (temperature sensor) (406) (see Figure 4 and column 6, line 55 through column 7, line 6).
However Henderson does not explicitly teach determining at least one first calibration measurement value at a first calibration temperature and a second calibration measurement value at a second calibration temperature in the first time interval on the basis of the information about the temperature-dependent voltage difference; determining at least one first calibration voltage value at a temperature-dependent electrical component at the first calibration temperature and a second calibration voltage value at a temperature-dependent electrical component at the second calibration temperature in the first time interval; and obtaining a second measurement signal from the temperature sensor in a second time interval comprising information about a measurement value of a temperature-dependent voltage at a temperature-dependent electrical component of the temperature sensor; and determining the temperature or the temperature-dependent value usable for determining the temperature in the second time interval on the basis of the information about the measurement value of the temperature-dependent voltage at the temperature-dependent electrical component and on the basis of at least the first calibration voltage value or the second calibration voltage value.

Hence the prior art of record fails to teach the invention as set forth in claim 19. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon (US 2007/0286259) directed to a self-calibrating temperature sensors and methods thereof. 
Sakano (US 10006818) directed to a temperature sensor, method for calibrating the same, and semiconductor device.
Peterson (US 2011/0158286) directed to a digital output sensor and method of temperature sensing.
Hasegawa (US 8210743) directed to a temperature sensor circuit.
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855